DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 4/8/21.
	Applicant’s amendment to claim 1 is acknowledged.
	Claims 1-20 are pending and claims 11-13 and 15-20 are withdrawn.
Claims 1-10 and 14 are subject to examination at this time.

Response to Arguments
Applicant's arguments filed 4/8/21 have been fully considered but they are not persuasive.
Applicant submits “According to Jinta, it should be noted that and the blue color filter 206 transmitting the second color light (blue) and blocking the first colored light (yellow) does not overlap the first sub emission area (11W).”  (See Remarks at page 9.)
Claim 1, lines 12-13 recites “the first color filter overlaps the first sub emission area and the second sub emission area and is configured to transmit the second colored light and block the first colored light.”
Grammatically, the limitation has two parts and indicates the following:
the first color filter overlaps the first sub emission area and the second sub emission area; and 
the first color filter is configured to transmit the second colored light and block the first colored light.

The claim limitation does not require the portion of the color filter that is configured to transmit the second colored light and block the first colored light to overlap the first sub emission area.  The portion of the color filter that is configured to transmit the second colored light and block the first colored light may overlap the second sub emission area or another sub emission area in the first sub pixel.
Thus, Jinta teaches the added limitation “the first color filter overlaps the first sub emission area and the second sub emission area and is configured to transmit the second colored light and block the first colored light” because (see fig. 5 and 10-11):
the first color filter (206; 406 has four portions R, G, B, W) overlaps the first sub emission area (11W; W) and the second sub emission area (11B; B); and 
the first color filter (206; 406 in the portion B) is configured to transmit the second colored light (B) and block the first colored light (Y).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinta et al, US Publication No. 2014/0247200 A1.

	In a first interpretation, Jinta anticipates:
	1. An electroluminescent display device, comprising (see fig. 5, also see figs. 1 and 4): 
	(see fig. 1) a substrate (10) including a first sub pixel (11), a second sub pixel (another 11), and a third sub pixel (another 11); 
	(see fig. 4) a first electrode (312, 212) in each of the first to third sub pixels on the substrate; 
	an emission layer (314, 214) on the first electrode; 
	a second electrode (315, 215) on the emission layer; and
	a color filter (206) in the first sub-pixel, 
	(see fig. 5) wherein the first sub pixel (11) is provided with a first emission area including a first sub emission area (11W) and a second sub emission area (11B), and 
	(see fig. 5) the first sub emission area (11W) is configured to emit mixed light of first colored light (Y, yellow) and second colored light (B, blue), wherein the second colored light is different from the first colored light, and the second sub emission area (11B) is configured to emit the second colored light (B, blue), and
para. [0001] – [0244], figs. 1-34.

14. The electroluminescent display device according to claim 1, (see fig. 5) wherein the first colored light (Y, yellow) is different from the light emitted from the first sub pixel (11 emits R, B, G and W in fig. 5), and the second colored light (B, blue) is the same as the light emitted from the first sub pixel (e.g. same as B, blue in 11 that emits R, B, G and W  in fig. 5), para. [0076] – [0077].


Claim(s) 1, 2 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinta et al, US Publication No. 2014/0247200 A1.

	In a second interpretation, Jinta anticipates:
	1. An electroluminescent display device, comprising (see figs. 10-11; also see fig. 1): 
	(see fig. 1) a substrate (10) including a first sub pixel (11), a second sub pixel (another 11), and a third sub pixel (another 11); 
	(see fig. 11) a first electrode (401) in each of the first to third sub pixels on the substrate; 
	an emission layer (402, 404) on the first electrode;
	a second electrode (405) on the emission layer; and
	a color filter (406) in the first sub-pixel, 


	(see fig. 10) the first sub emission area (W) is configured to emit mixed light of first colored light (Y, yellow) and second colored light (B, blue), wherein the second colored light is different from the first colored light, and the second sub emission area (B) is configured to emit the second colored light (B, blue), 
	the first color filter (406) overlaps the first sub emission area (W) and the second sub emission area (B) and (e.g. color filter 406 in portion B) is configured to transmit the second colored light (B) and block the first colored light (Y).  See Jinta at para. [0001] – [0244], figs. 1-34.

2. The electroluminescent display device according to claim 1,
	wherein the emission layer (402, 404) includes a first stack configured to emit the first colored light (402, yellow), a second stack configured to emit the second colored light (404, blue), and a charge generation layer (403) disposed between the first stack and the second stack, and 
	the first sub emission area (W) is configured to emit light from the first stack (404) and the second stack (402), and the second sub emission area (B) is configured to emit light from the second stack (404), para. [0125] – [0133].

14. The electroluminescent display device according to claim 1, (see figs. 10-11.) wherein the first colored light (Y, yellow) is different from the light emitted from the first sub pixel (PixR, PixS emits R, B, G and W in figs. 10-11), and the second colored light (B, blue) is the same as the light emitted from the first sub pixel (e.g. same as B, blue in PixR, PixS that emits R, B, G and W  in figs. 10-11), para. [0125] – [0133].
1, 2 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al., US Publication No. 2016/0071468 A1.

Park anticipates:
1. An electroluminescent display device, comprising (see fig. 1 and fig. 9): 
	a substrate including a first sub pixel, a second sub pixel, and a third sub pixel (e.g. plurality of sub pixels PX in fig. 1); 
	a first electrode (191) in each of the first to third sub pixels on the substrate; 
	an emission layer (blue 361, green 362, red 363) on the first electrode; 
	a second electrode (270) on the emission layer; and
	a first color filter (230) in the first sub pixel;
	(see fig. 9) wherein the first sub pixel (PX) is provided with a first emission area including a first sub emission area (230R, 230B or 230R+230B) and a second sub emission area (230G), and 
	the first sub emission area (230R, 230B or 230R+230B) is configured to emit mixed light of first colored light (blue 361, red 363) and second colored light (green 362), wherein the second colored light is different from the first colored light, and the second sub emission area (230G) is configured to emit the second colored light (green 362), and
	the first color filter (230) overlaps the first sub emission area (230R, 230B or 230R+230B and the second sub emission area (230G) and (e.g. color filter 230 in portion 230G) is configured to transmit the second colored light (green 362) and block the first colored light (blue 361, red 363).  See Park at para. [0001] – [0107], figs. 1-9.

2. The electroluminescent display device according to claim 1,
	wherein the emission layer  (blue 361, green 362, red 363) includes a first stack configured to emit the first colored light (blue 361, red 363), a second stack configured to emit 
	the first sub emission area  (230R, 230B or 230R+230B) is configured to emit light from the first stack (blue 361, red 363) and the second stack (green 362), and the second sub emission area (green 362) is configured to emit light from the second stack (green 362), para. [0101] – [0106].

14. The electroluminescent display device according to claim 1, (see fig. 9) wherein the first colored light (blue 361, red 363) is different from the light emitted from the first sub pixel (emits R, G, B in fig. 9), and the second colored light (green 362) is the same as the light emitted from the first sub pixel (e.g. same as G, green in the first sub pixel that emits R, G, B in fig. 9), para. [0101] – [0106].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinta, as applied to claim 1 above.

	Regarding claim 3:


3. The electroluminescent display device according to claim 2, (see figs. 10-11) wherein the first sub emission (230R, 230B or 230R+230B)  area and the second sub emission area (230G) are configured such that a current flowing in the charge generation layer (370) of the first sub emission area is transferred to the charge generation layer of the second sub emission area (e.g. Obvious because the charge generation layer 470 is continuous across the first sub emission area (230R, 230B or 230R+230B)  and the second sub emission area (230G)), and an electric field is formed between the second electrode and the charge generation layer in the second sub emission area (e.g. The formation of an electric field is considered a functional limitation.  Since Park discloses the structure recited in the claim, his device is capable of forming an electric field between the second electrode (270) and the charge generation layer (370) in the second sub emission area (230G) .) 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 1 above.

	Regarding claim 3:
	Park teaches all the limitations of claim 1 and further teaches:

3. The electroluminescent display device according to claim 2, (see fig. 9) wherein the first sub emission (W) area and the second sub emission area (B) are configured such that a current flowing in the charge generation layer (403) of the first sub emission area is transferred to the charge generation layer of the second sub emission area (e.g. Obvious because the charge generation layer 403 is continuous across the first sub emission area W and the second sub  

	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinta, as applied to claim 1 above, in view of Heo et al., US Publication No. 2016/0343776 A1.

Regarding claim 4:
	Jinta teaches all the limitations of claim 1 above, but is silent the charge generation layer includes an N-type charge generation layer configured to transfer the current, and the N-type charge generation layer includes dopant of 10 weight % to 15 weight %. 
	In an analogous art, Heo teaches a charge generation layer includes an N-type charge generation layer configured to transfer the current, and the N-type charge generation layer includes dopant of 10 weight % to 15 weight % at para. [0100], [0109].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lee with the teachings of Heo  because “If the N-type charge generation layer is disposed to be in direct contact with the organic emitting layer, a lifetime or a color change rate based on a viewing angle of the organic light emitting device may be relatively improved as compared with a case where the N-type charge generation layer is not disposed to be in direct contact with the organic emitting layer.”  See Heo at para. [0102].

	
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 1 above, in view of Heo et al., US Publication No. 2016/0343776 A1.

Regarding claim 4:
	Park teaches all the limitations of claim 1 above, but is silent the charge generation layer includes an N-type charge generation layer configured to transfer the current, and the N-type charge generation layer includes dopant of 10 weight % to 15 weight %. 
	In an analogous art, Heo teaches a charge generation layer includes an N-type charge generation layer configured to transfer the current, and the N-type charge generation layer includes dopant of 10 weight % to 15 weight % at para. [0100], [0109].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Park with the teachings of Heo  because “If the N-type charge generation layer is disposed to be in direct contact with the organic emitting layer, a lifetime or a color change rate based on a viewing angle of the organic light emitting device may be relatively improved as compared with a case where the N-type charge generation layer is not disposed to be in direct contact with the organic emitting layer.”  See Heo at para. [0102].

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 1 above, in view of Hou, US Publication No. 2020/0176702 A1.

Regarding claim 5:
	Park teaches all the limitations of claim 1 but does not expressly teach:
	wherein the first electrode provided in the first sub pixel includes a first sub electrode and a second sub electrode spaced apart from each other, and 


	In an analogous art, Hou teaches:
	(see figs. 2-3) wherein a first electrode (203) provided in a first sub pixel (e.g. sub pixels between pixel defining layer 202, para. [0079])  includes a first sub electrode (B on right) and a second sub electrode (B on left) spaced apart (spaced apart by A in middle) from each other.  See Hou at para. [0077] – [0086].

	One of ordinary skill in the art modifying the Park’s first electrodes (191) with Hou’s electrode configuration (203-B/A/B) would form “the first sub electrode (B on right) and the second sub electrode (B on left) are overlapped with the first sub emission area (230B in Park’s fig. 9 would overlap B on right; and 230R in Park’s fig. 9 would overlap B on left), and the spaced area (A in middle) between the first sub electrode and the second sub electrode is overlapped with the second sub emission area (230G in Park’s fig. 9)”, as recited in the claim.

	Regarding claim 6:
	One of ordinary skill in the art modifying the Lee’s first electrode (191) with Hou’s electrode configuration (203-B/A/B) would form “wherein the first sub electrode (B on right) and the second sub electrode (B on left) are separated (e.g. separate because of A in middle) from each other with respect to the center of the second sub emission area (230G in Park’s fig. 9), as recited in the claim.

	


	One of ordinary skill in the art modifying the Lee’s first electrode (191) with Hou’s electrode configuration (203-B/A/B) would form “wherein the first electrode (B on right) provided in the first sub pixel includes an additional third sub electrode (e.g. See Hou’s fig. 3, horizontal portion of B connecting B on right and B on left) configured to connect the first sub electrode (B on right) and the second sub electrode (B on left) with each other, and the third sub electrode is overlapped (e.g. overlapped at corners) with the first sub emission area (230R, 230B or 230R+230B in Park’s fig. 9).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Park with the teachings of Hou because “…the work function of the first electrode increases sequentially in the direction away from the center of the first electrode. With such arrangement, the number of the holes injected into different regions of the light-emitting electrode layer could be adjusted to correct the brightness difference of the light-emitting electrode layer caused by the non-uniform thickness. Thus, this solves the problem in the related art that the light emitted by the organic light-emitting layer has relatively poorer brightness uniformity and the brightness uniformity of light emitted by the organic light-emitting layer is improved.”  See Hou at para. [0086].

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 1 above, in view of Sumita et al., US Publication No. 2011/0108812 A1.

Regarding claim 8:
	Park teaches all the limitations of claim 1 but does not expressly teach a circuit device layer below the first electrode, and a trench provided in the circuit device layer of the second sub emission area, wherein the emission layer is provided in the trench. 
para. [0034] – [0054].
	
Regarding claim 10:
	One of ordinary skill in the art modifying the teachings of Park and Hou to form Sumita’s trench adjacent each electrode/sub-electrode (191 in Park’s fig. 9; electrodes 203-B/A/B in Hou’s fig. 2-3) would form “wherein the trench (CH) includes one trench being in contact with one end of the first sub electrode (B on right in Hou’s fig. 2-3), and another trench (CH) being in contact with one end of the second sub electrode (B on left in Hou’s fig. 2-3), as recited in the claim.

	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Park and Hou with the teachings of Sumita because the trench (CH) enables communication with the switching elements (SW).  See Sumita at para. [0044].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
21 June 2021